Exhibit 10.2

GUARANTY

THIS GUARANTY dated as of January 14, 2019 (this “Guaranty”) executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (subject to Section 33(b) hereunder, all of the
undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of JPMORGAN CHASE BANK, N.A., in its
capacity as Administrative Agent (the “Administrative Agent”) for the Lenders
under that certain Revolving Credit and Term Loan Agreement dated as of the date
hereof, by and among Spirit Realty, L.P., a Delaware limited partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 13.5 thereof (the “Lenders”), the Administrative Agent, and the other
parties thereto (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), for its benefit and the benefit of the
Lenders, the Issuing Banks and the Specified Derivatives Providers (the
Administrative Agent, the Lenders, the Issuing Banks, the Specified Derivatives
Providers, each individually a “Guarantied Party” and collectively, the
“Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Banks and the other Lenders have agreed to make available to the Borrower
certain financial accommodations on the terms and conditions set forth in the
Credit Agreement;

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;

WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

WHEREAS, the Borrower and the Guarantors, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financial accommodations from the Guarantied Parties through
their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower or any other Loan Party to
any Lender, any Issuing Bank or the Administrative Agent under or in connection
with the Credit Agreement or any other Loan Document, including the repayment of
all principal of the Loans and the Reimbursement Obligations, and the payment of
all interest, fees, charges,



--------------------------------------------------------------------------------

attorneys’ fees and other amounts payable to any Lender, any Issuing Bank or the
Administrative Agent thereunder or in connection therewith; (b) all existing or
future payment and other obligations owing by any Loan Party under any Specified
Derivatives Contract (other than any Excluded Swap Obligation); (c) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; (d) all expenses, including attorneys’ fees and disbursements, that
are incurred by the Administrative Agent or any other Guarantied Party in the
enforcement of any of the foregoing or any obligation of such Guarantor
hereunder; and (e) all other Guaranteed Obligations.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect until a Discharge of Guarantied
Obligations without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever
including the following (whether or not such Guarantor consents thereto or has
notice thereof):

(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, any Specified Derivatives
Contract or any other document, instrument or agreement evidencing or relating
to any Guarantied Obligations (the “Guarantied Documents”), or (iv) any waiver,
renewal, extension, addition, or supplement to, or deletion from, or any other
action or inaction under or in respect of, any Guarantied Document or any
assignment or transfer of any Guarantied Document;

(b) any lack of validity or enforceability of any Guarantied Document or any
assignment or transfer of any Guarantied Document;

(c) any furnishing to any of the Guarantied Parties of any security for any of
the Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations;

 

2



--------------------------------------------------------------------------------

(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to any of
the Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of the Borrower or
any other Loan Party;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
any other Loan Party or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;

(f) any act or failure to act by any Loan Party or any other Person which may
adversely affect such Guarantor’s subrogation rights, if any, against any other
Loan Party or any other Person to recover payments made under this Guaranty;

(g) any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Guarantied Obligations;

(h) any application of sums paid by any Loan Party or any other Person with
respect to the liabilities of any Loan Party to any of the Guarantied Parties,
regardless of what liabilities of the Borrower remain unpaid;

(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

(j) any defense, set off, claim or counterclaim (other than indefeasible payment
and performance in full) which may at any time be available to or be asserted by
any Loan Party or any other Person against any Guarantied Party;

(k) any change in the corporate existence, structure or ownership of any Loan
Party;

(l) any statement, representation or warranty made or deemed made by or on
behalf of any Loan Party under any Guarantied Document, or any amendment hereto
or thereto, proves to have been incorrect or misleading in any respect; or

(m) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than indefeasible payment
and performance in full).

Section 4. Action with Respect to Guarantied Obligations. The Guaranteed Parties
may, in accordance with the applicable provisions of the Guarantied Documents,
at any time and from time to time, without the consent of, or notice to, any
Guarantor, and without discharging any Guarantor from its obligations hereunder,
take any and all actions described in Section 3 and may otherwise: (a) amend,
modify, alter or supplement the terms of any of the Guarantied Obligations,
including extending or shortening the time of payment of any of the Guarantied
Obligations or changing the interest rate that may accrue on any of the
Guarantied Obligations; (b) amend, modify, alter or supplement any Guarantied
Document; (c) sell, exchange, release or otherwise deal with all, or any part,
of any collateral securing any of the Guarantied Obligations; (d) release any
Loan Party or other Person liable in any manner for the payment or collection of
any of the Guarantied Obligations; (e) exercise, or refrain from exercising, any
rights against any Loan Party or any other Person; and (f) apply any sum, by
whomsoever paid or however realized, to the Guarantied Obligations in such order
as the Guarantied Parties shall elect.

 

3



--------------------------------------------------------------------------------

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Guarantied Documents, as if
the same were set forth herein in full; provided, that each reference in each
such representation and warranty to any Borrower’s knowledge shall, for the
purposes of this Section 5, be deemed to be a reference to such Guarantor’s
knowledge.

Section 6. Covenants. Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Credit
Agreement or any of the other Guarantied Documents.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate. If the Guarantied Parties or any of them are
prevented under Applicable Law or otherwise, from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, to the extent permitted by Applicable Law, the Administrative Agent
and/or the other Guarantied Parties shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other
Guarantied Party with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of any of the
Guarantied Documents and such Guarantor shall be and remain liable to the
Administrative Agent or such other Guarantied Party for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Administrative Agent or such other Guarantied Party.

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of another Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of

 

4



--------------------------------------------------------------------------------

any payment or performance by such Guarantor pursuant to this Guaranty, unless
and until a Discharge of the Guarantied Obligations. If any amount shall be paid
to such Guarantor on account of or in respect of such subrogation rights or
other claims or causes of action, such Guarantor shall hold such amount in trust
for the benefit of the Guarantied Parties and shall forthwith pay such amount to
the Administrative Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by the Administrative Agent to Cash Collateralize
any Guarantied Obligations, as applicable, in accordance with the terms of the
Credit Agreement.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), subject to the
provisions of Section 3.10 of the Credit Agreement.

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Guarantied Documents or Applicable Law and not by way of
limitation of any such rights, each Guarantor hereby authorizes each Guarantied
Party, at any time while an Event of Default exists, without any prior notice to
such Guarantor or to any other Person, any such notice being hereby expressly
waived, but in the case of a Guarantied Party (other than the Administrative
Agent), subject to receipt of the prior written consent of the Requisite Lenders
exercised in their sole discretion, to set-off and to appropriate and to apply
any and all deposits (general or special, including indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by a Guarantied Party to or for the
credit or the account of such Guarantor against and on account of any of the
Guarantied Obligations, although such obligations shall be contingent or
unmatured. Each Guarantor agrees, to the fullest extent permitted by Applicable
Law, that any Participant may exercise rights of setoff or counterclaim and
other rights with respect to its participation as fully as if such Participant
were a direct creditor of such Guarantor in the amount of such participation.

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of any other Loan Party to such Guarantor of whatever description, including all
intercompany receivables of such Guarantor from any other Loan Party
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations. If an Event of Default shall exist, no
Guarantor shall accept any direct or indirect payment (in cash, property or
securities, by setoff or otherwise) from or any other Loan Party on account of
or in any manner in respect of any Junior Claim until a Discharge of the
Guarantied Obligations.

Section 14. Avoidance Provisions. It is the intent of each Guarantor and the
Guarantied Parties that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including (a) Section 548 of the Bankruptcy Code and (b) any
state fraudulent transfer or fraudulent conveyance act or statute applied in
such Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of

 

5



--------------------------------------------------------------------------------

such Guarantor to the Guarantied Parties) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions”. Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of any Guarantor hereunder (or any other obligations of such
Guarantor to the Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Loan Parties, and of
all other circumstances bearing upon the risk of nonpayment of any of the
Guarantied Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that neither of the
Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 17. WAIVER OF JURY TRIAL.

(a) EACH GUARANTOR, AND EACH OF THE GUARANTIED PARTIES BY ACCEPTING THE BENEFITS
HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR AMONG SUCH
GUARANTOR AND ANY OF THE GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
GUARANTORS, AND THE GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR IN CONNECTION WITH OR
BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR
AMONG EACH OF THE GUARANTORS AND THE GUARANTIED PARTIES OF ANY KIND OR NATURE
RELATING TO THIS GUARANTY.

(b) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT,

 

6



--------------------------------------------------------------------------------

ANY OTHER GUARANTIED PARTY, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY GUARANTIED PARTY OR THE
ENFORCEMENT BY ANY GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

(c) EACH GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT,
OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH
SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL ADDRESSED TO EACH GUARANTOR AT ITS ADDRESS FOR NOTICES PROVIDED
FOR HEREIN. SHOULD EACH GUARANTOR FAIL TO APPEAR OR ANSWER ANY SUMMONS,
COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THIRTY (30) DAYS AFTER THE MAILING
THEREOF, SUCH GUARANTOR SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT
MAY BE ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT,
PROCESS OR PAPERS.

(d) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER GUARANTIED DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

 

7



--------------------------------------------------------------------------------

Section 18. Loan Accounts. The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations arising under or in connection with the Loan Documents, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of such Guarantied Obligations or otherwise, the entries in such
books and accounts shall be binding on the Guarantors absent manifest error. The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

Section 20. Termination.

(a) Except as provided in Section 20(b) below, this Guaranty shall remain in
full force and effect with respect to each Guarantor until the Discharge of
Guarantied Obligations. Upon the Discharge of Guarantied Obligations, this
Guaranty and all obligations hereunder shall be terminated automatically without
further action by any Person.

(b) If (i) all of the Equity Interests of any Guarantor or any of its successors
in interest hereunder shall be sold or otherwise disposed of in accordance with
the terms and conditions of Section 10.4 of the Credit Agreement to a Person
that is not a Loan Party or (ii) a Guarantor that is no longer required to be a
party to this Guaranty pursuant to Section 8.14(b) or (c) of the Credit
Agreement, then in the case of each of clauses (i) and (ii) of this
Section 20(b), the guaranty of such Guarantor or such successor in interest
hereunder shall automatically be discharged and released without further action
by any Person, effective upon satisfaction of the conditions set forth in the
Credit Agreement.

(c) Upon the Discharge of Guarantied Obligations or a release of any Guarantor
from this Guaranty in accordance with Section 20(b), the Administrative Agent
shall deliver to the Borrower or such Guarantor a letter or other release
confirming such discharge or release, as applicable.

Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include such
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Guarantied Documents, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder. Each
Guarantor hereby consents to the delivery by the Administrative Agent and any
other Guarantied Party to any Assignee or Participant (or any prospective
Assignee or Participant) of any financial or other information regarding the
Borrower or any Guarantor. No Guarantor may assign or transfer its obligations
hereunder to any Person without the prior written consent of all Lenders and any
such assignment or other transfer to which all of the Lenders have not so
consented shall be null and void.

 

8



--------------------------------------------------------------------------------

Section 22. Joint and Several Obligations. the obligations of the Guarantors
HEREUNDER SHALL BE joint and several, and ACCORDINGLY, each Guarantor CONFIRMS
THAT IT is liable for the full amount of the “GUARANTEED Obligations” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 13.6
of the Credit Agreement.

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 1:00 p.m. on the
date one Business Day after demand therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Guarantied Documents, as
applicable, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties. Each such notice,
request or other communication shall be effective (i) if mailed, upon the first
to occur of receipt or the expiration of 3 days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of a
Guarantor or Guarantied Party at the addresses specified; (ii) if telecopied,
when transmitted; or (iii) if hand delivered or sent by overnight courier, when
delivered; provided, however, that in the case of the immediately preceding
clauses (i) through (iii), non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. None of the Administrative Agent, any other
Guarantied Party or any of their respective Related Parties shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty, any of
the other Guarantied Documents, or any of the transactions contemplated by this
Guaranty or any of the other Guarantied Documents. Each Guarantor hereby waives,
releases, and agrees not to sue the Administrative Agent, any other Guarantied
Party or any of their respective Related Parties for punitive damages in respect
of any claim in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Guarantied Documents, or any of the transactions
contemplated by thereby.

 

9



--------------------------------------------------------------------------------

Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5 of the Credit Agreement.

Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Guarantied Obligations until the Discharge of
Guarantied Obligations, and none of the Guarantors shall exercise any right or
remedy under this Section against any other Guarantor until the Discharge of
Guarantied Obligations. Subject to Section 10 of this Guaranty, this Section
shall not be deemed to affect any right of subrogation, indemnity, reimbursement
or contribution that any Guarantor may have under Applicable Law against any
other Loan Party in respect of any payment of Guarantied Obligations.
Notwithstanding the foregoing, all rights of contribution against any Guarantor
shall terminate after such time, if ever, that such Guarantor shall cease to be
a Guarantor for any reason in accordance with the applicable provisions of the
Loan Documents.

Section 31. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until termination of this Guaranty in accordance with
Section 20 hereof. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 32. Continuing Guaranty. This Guaranty is a continuing guaranty of
payment and not of collection.

Section 33. Definitions. (a) For the purposes of this Guaranty:

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent,

 

10



--------------------------------------------------------------------------------

subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of the
Loan Parties other than the maker of such Excess Payment exceeds the amount of
all of the debts and liabilities (including contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of the Loan Parties)
of the Loan Parties other than the maker of such Excess Payment; provided,
however, that, for purposes of calculating the Contribution Shares of the
Guarantors in respect of any Excess Payment, any Guarantor that became a
Guarantor subsequent to the date of any such Excess Payment shall be deemed to
have been a Guarantor on the date of such Excess Payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such Excess Payment.

“Discharge of Guarantied Obligations” shall have occurred when (i) all
Commitments have been terminated, (b) all Letters of Credit have terminated or
expired or been canceled (other than Extended Letters of Credit in respect of
which the Borrower has satisfied the requirements to provide Cash Collateral as
required by the Credit Agreement) and (iii) all Guarantied Obligations shall
have been paid and satisfied in full (other than (1) those expressly stated to
survive termination, (2) contingent obligations as to which no claim, notice of
a claim, action or other proceeding which could give rise to such obligations
has been asserted, made, filed, commenced or threatened in writing, and
(3) obligations and liabilities under any Specified Derivatives Contract as to
which arrangements satisfactory to the applicable Specified Derivatives Provider
shall have been made).

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and

 

11



--------------------------------------------------------------------------------

liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties hereunder) of the
Loan Parties; provided, however, that, for purposes of calculating the Ratable
Shares of the Guarantors in respect of any payment of Guarantied Obligations,
any Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

(b) As used herein, “Guarantors” shall mean, as the context requires,
collectively, (a) each Subsidiary identified as a “Guarantor” on the signature
pages hereto, (b) each Person that joins this Guaranty as a Guarantor pursuant
to Section 8.14 of the Credit Agreement, (c) with respect to any Specified
Derivatives Obligations between any Loan Party (other than the Borrower) and any
Specified Derivatives Provider, the Borrower, and (d) the successors and
permitted assigns of the foregoing.

(c) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Signatures on Following Page]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

GUARANTOR: SPIRIT REALTY CAPITAL, INC. By:  

/s/ Michael Hughes

  Name: Michael Hughes   Title: Executive Vice President, Chief Financial
Officer and Treasurer

 

Address for Notices for all Guarantors:

c/o Spirit Realty, L.P.

2727 North Harwood Street, Suite 300

Dallas, Texas 75201 Attention: Carl Wade with a copy to:

c/o Spirit Realty, L.P.

2727 North Harwood Street, Suite 300

Dallas, Texas 75201 Attention: Rochelle Thomas BORROWER:

SPIRIT REALTY, L.P.,

a Delaware limited partnership

By:  

Spirit General OP Holdings, LLC,

a Delaware limited liability company,

its general partner

By:  

/s/ Michael Hughes

  Name: Michael Hughes   Title: Executive Vice President, Chief Financial
Officer and Treasurer



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of                     ,        , executed and
delivered by                         , a                      (the “New
Guarantor”) in favor of JPMORGAN CHASE BANK, N.A., in its capacity as
Administrative Agent (the “Administrative Agent”) under that certain Revolving
Credit and Term Loan Agreement, dated as of January 14, 2019, by and among
Spirit Realty, L.P., a Delaware limited partnership (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.5.
thereof (the “Lenders”), the Administrative Agent, and the other parties thereto
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), for its benefit and the benefit of the other Guarantied
Parties.

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Banks and the other Lenders have agreed to make available to the Borrower
certain financial accommodations on the terms and conditions set forth in the
Credit Agreement;

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;

WHEREAS, the New Guarantor is owned or controlled by the Borrower;

WHEREAS, the Borrower, the New Guarantor and the other Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financial accommodations from the
Guarantied Parties through their collective efforts;

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties continuing to make such financial
accommodations.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty, dated as of January 14, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by the Guarantors party thereto in favor of the Administrative Agent, for
its benefit and the benefit of the other Guarantied Parties, and assumes all
obligations of a “Guarantor” thereunder, all as if the New Guarantor had been an
original signatory to the Guaranty. Without limiting the generality of the
foregoing, the New Guarantor hereby:

 

Annex I - 1



--------------------------------------------------------------------------------

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty);

(b) makes to the Administrative Agent and the other Guarantied Parties as of the
date hereof each of the representations and warranties contained in Section 5 of
the Guaranty and agrees to be bound by each of the covenants contained in
Section 6 of the Guaranty; and

(c) consents and agrees to each provision set forth in the Guaranty.

Section 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Following Page]

 

Annex I - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW GUARANTOR]   By:  

 

 

 

  Name:  

                     

    Title:  

                     

  ([CORPORATE] SEAL)   Address for Notices:   c/o Spirit Realty, L.P.  

 

 

 

  2727 North Harwood Street, Suite 300   Dallas, Texas 75201   Attention: Carl
Wade   with a copy to:   c/o Spirit Realty, L.P.   2727 North Harwood Street,
Suite 300   Dallas, Texas 75201   Attention: Rochelle Thomas  

 

ACCEPTED: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

Annex I - 3